Mr. President, may I extend to you the warmest felicitations of the Pakistan delegation on your election as President of this fortieth anniversary session of the General Assembly. Spain has a glorious heritage as a pioneer in the age of discovery and has consistently played a positive role in the advancement of mankind. Your unanimous election is, therefore, as much a tribute to your great country as it is to your outstanding qualities that we have recognized during your long association with the United Nations.
I would also like to express the deep appreciation of my delegation for the wise and inspiring leadership displayed by your predecessor, Ambassador Paul Lusaka. The skill, distinction and success with which he carried out his onerous responsibilities have gained for him and for his country, Zambia, the profound respect of the international community.
I also wish to place on record our sincere appreciation for the Secretary-General, Mr. Javier Perez de Cuellar, for his dedicated efforts to uphold the principles and purposes of the Charter of the United Nations. His report on the work of the Organization (A/40/1), on the eve of its fortieth anniversary, underlines the critical importance of the United Nations for the world and should inspire Member States to revive the vision that led to its creation.
Forty years ago, the history of mankind took a momentous turn with the birth of the United Nations. The ravages of a war which claimed over 60 million human lives was fresh in the minds of the founding fathers of this world Organization, whose foremost objective was "to save succeeding generations from the scourge of war". They envisioned the evolution of an international community of free peoples, sharing equally in universal prosperity and peace. The United Nations represented a resolve, distilled through human experience of conflict and suffering, that, henceforth, international relations and the conduct of States must be determined by the rule of law and the principles of justice.
The beginning of the nuclear age and the contemporary technological revolution have transformed the world, without bringing about a concomitant change in the attitudes of nations. Consequently, the international environment is dominated by great-Power confrontation and a spiraling nuclear-arms race, which present a grim and dis-quietening prospect for humanity. Regional conflicts continue to tear at the fabric of international peace and the specter of a nuclear war threatens the survival of mankind.
This commemorative session is, therefore, an important occasion to explore possibilities to reverse the political and ideological polarization which has seriously impaired the ability of the United Nations to discharge its responsibilities. Today, more than ever before, the problems we confront - of nuclear arms as well as hunger and economic disequilibrium - are common problems for all of us and require collective solutions.
The moral and philosophical concepts of the United Nations are designed to protect the interests and concerns of the less powerful States. Pakistan perceives the United Nations, and the rule of international conduct enshrined in its Charter, as a vital safeguard for its security. If the world is not to descend into a dangerous state of chaos, the ideals and principles of the United Nations must be defended wherever they are breached, in the Middle East, in southern Africa or in Afghanistan.
Nearly six years ago, over 100,000 Soviet troops intervened in Afghanistan in flagrant violation of the political independence of that country and of the fundamental principles of the United Nations Charter. In defense of their cherished freedom, which they have enjoyed almost without interruption for centuries, the Afghan people have waged a heroic struggle against military intervention and foreign domination. Across the length and breadth of the land hundreds of thousands of Afghans have sacrificed their lives and continue to do so to regain their lost freedom.
More than three million Afghans have sought refuge in Pakistan, and this in itself is testimony to the popular rejection of the foreign presence and the magnitude of the suffering visited on the people of Afghanistan. Pakistan is providing these millions of refugees with shelter and the basic necessities of life as our islamic and humanitarian responsibilities, although our limited resources are severely strained.
We are grateful to those friendly states and international agencies which have provided vital humanitarian assistance to them. The trauma and tragedy in the lives of the Afghan refugees will end only when they are able to return to their homes in safety and honor.
The suffering of the Afghan people, after six years of war, can be brought to an end through a just and honorable political solution. For six years this Assembly, the Movement of Non-aligned Countries and the Organization of the Islamic Conference have expressed, in unequivocal terms, the opposition of the world community to foreign intervention in Afghanistan and have repeatedly called for the immediate and unconditional withdrawal of foreign troops, which would immediately bring peace and normalcy to the area.
Pakistan has fully supported the Secretary-General's initiative to seek a negotiated solution of the Afghanistan issue. I take this opportunity to express our deep appreciation and gratitude to the Secretary-General and his Personal Representative, Mr. Diego Cordovez, for their untiring efforts in the arduous negotiating process under way to evolve a comprehensive settlement of the issue. In the Geneva talks, the drafts being negotiated provide the framework for a political settlement. The agreements proposed could be speedily concluded if the central issue of the withdrawal of troops were resolved. We hope that at the next round of proximity talks this vital aspect can be satisfactorily addressed.
Pakistan attaches great importance to these indirect talks for seeking a political solution to the Afghanistan issue. However, we shall not allow outside pressures to deflect us from our principled position. Grave threats have been held out publicly against Pakistan. We face repeated attacks from the Afghanistan side on towns and villages inside our territory. These wanton acts of aggression have caused heavy loss of life and damage to civilian property. During this year alone there have been 198 violations of Pakistan's airspace and territory. Let me make it clear that Pakistan will never submit to pressure, nor will it ever resile from the principles that have formed the basis of our policy on Afghanistan.
The moral and political pressure exerted by the decisions of the General Assembly is of critical importance in ensuring progress towards an early termination of military intervention in Afghanistan and the restoration of peace in that country. The resolute stand taken by this Assembly on the withdrawal of foreign troops from Afghanistan is also a reaffirmation by the Member States of the United Nations of its commitment to international principles and to the cause of a just political settlement of the crisis in Afghanistan.
The external intervention in Kampuchea raises the same questions of principle. Pakistan supports the coalition Government of Democratic Kampuchea under the leadership of Prince Norodom Sihanouk and its struggle for national independence. We fully endorse this Assembly's repeated calls for the withdrawal of all foreign troops from Kampuchea, which would enable the Kampuchean people to choose their own government without outside interference.
The tragic conflict between Iran and Iraq has thrown the region into turmoil and turbulence. That fratricidal war has continued for five long years, consuming the national wealth and the flower of the youth of two great nations. Pakistan is a neighbor and a country linked by common faith and a shared culture to Iran and Iraq. The continuation of their war causes us deep anguish. In the Islamic Conference, the Movement of Non-aligned Countries and the United Nations, Pakistan has spared no effort to try to end that war. Two weeks ago the Islamic Peace Committee convened its eighth meeting to explore the possibilities of a just and equitable solution to that fratricidal conflict. We hope that both parties will recognize and respond to the sincere efforts exerted by that Committee and demonstrate the political will required to reach a political settlement which reconciles the demands of justice with the imperatives of peace. Pakistan also fully endorses the mediator role of the United Nations Secretary-General in containing certain aspects of the Iran-Iraq conflict. We urge him to continue his efforts.
The situation in the Middle East remains volatile and explosive. This conflict poses a grave threat to international peace and security. It is a conflict which is as old as the United Nations itself, and a long succession of peace initiatives have foundered on the rock of Israeli aggression, the latest manifestation of which is the wanton and outrageous Israeli attack on the Palestine Liberation Organization (PLO) headquarters in Tunis - a brutal and dastardly act which has been condemned in the strongest terms by the Government and people of Pakistan.
Israel has not relented in its policy of annexation by creating Jewish settlements in the occupied territories and thus changing the demographic character of the area. It persists in its repression of the Palestinian and Arab population. We are specially concerned about the desecration of holy places under Israeli occupation, in particular the excavations which threaten the holy Al-Aqsa Mosque.
Peace in the Middle East, as elsewhere, can be achieved and sustained only by according justice to all parties. The dictates of justice demand that three principles should constitute the basis for a settlement. The first is the right of self-determination of peoples, which has been denied to the Palestinian people and lies at the root of the problem in the Middle East. The people of Palestine must
be enabled to exercise this right and to create a State of their own in their homeland. Secondly, there must be unequivocal support for the fundamental principle that territory cannot be required by the use of force. Israel must agree to withdraw from all the Arab territories occupied since 1967, including the holy city of Jerusalem, the West Bank and Gaza, as well as from the Golan Heights. Thirdly, any durable settlement must be comprehensive in nature. This can be achieved only with the participation of all the parties directly concerned, including the Palestine Liberation Organization.
Pakistan, therefore, fully endorses the proposal to convene an international conference on the Middle East with a view to evolving a just and comprehensive settlement as envisaged in the 1982 Fez Peace Plan. However, until suitable conditions are created for such an international conference, the world community should support and encourage all endeavors which might overcome the diplomatic inertia and help pave the way for a comprehensive settlement. We hope that Israel's experience in Lebanon has brought home the futility and grave consequences which flow from aggression and expansionism.
The past few months have seen a massive resurgence in South Africa against the inhuman system of apartheid. Scores of valuable lives have been lost as the protests continue in the face of ruthless and savage measures adopted by the South African authorities. Clearly, apartheid, which continues to exist as a blot on the human conscience, cannot survive for long. It is high time the international community provided moral succor to the struggling black population by isolating and ostracizing the Pretoria regime. As the curtain descends on the shameful dogma of apartheid. South African colonialism is making a last attempt to entrench itself in Namibia. Seven years have passed since the Security Council adopted resolution 435 (1978) outlining the plan for the independence of Namibia. Meanwhile, the South West Africa People's Organization (SWAPO), the authentic voice of the Namibian people, and other African States have sought every diplomatic recourse, including several rounds of negotiations with the South African authorities, in pursuit of the implementation of the United Nations plan for the independence of Namibia. Regrettably, these efforts have been thwarted by South Africa, which has sought to create one obstacle after another and has raised entirely extraneous and irrelevant issues.
The independence of the Namibian people, which is their sacrosanct right, cannot be made hostage to the whims of the universally discredited Pretoria regime. The Western States who were the authors of the plan for Namibia's independence and, ironically, whose links with South Africa appear to sustain its intransigence, bear a heavy responsibility to bring the chapter of colonialism in Namibia to a close. New initiatives are required on the part of the five members of the Western contact group to compel South Africa to give up its control of the territory, thus fulfilling the promise made seven years ago to the Namibian people and to the international community.
Pakistan remains committed to the promotion of an environment of peace and stability in our region in which the peoples of the countries of the area can fulfill their aspirations for a secure and prosperous future. We have made unremitting efforts in striving for this goal and have consistently supported initiatives designed to serve the cause of peace in the region. We have welcomed the initiative taken by Nepal in declaring that country a zone of peace. We have also worked diligently within the United Nations to promote the objective of the establishment of a zone of peace in the region of the Indian Ocean.
I am happy to state that the nations of the South Asian region have made systematic progress towards mutual co-operation for the economic and social uplift of their peoples and for building a climate of confidence and understanding on the basis of the principles of sovereign equality and mutual benefit. We look forward to the summit meeting of the members of the South Asian Regional Co-operation, to be held in Dhaka in December, which, we are confident, will prove to be a landmark in promoting stability and harmony in our region.
To dissipate the clouds of suspicion and mistrust which have afflicted the history of inter-State relations in South Asia in the past, sustained and determined efforts are required both in the regional context and on the bilateral plane. It is in this spirit that Pakistan is working assiduously for the establishment of tension-free, good-neighborly relations with India, which both countries recognize as an indispensable condition for peace and stability in the area and for the national development of the two countries.
Over the years, Pakistan and India have moved away from the bitterness and acrimony of the past towards a more co-operative relationship. This is evident from the steady increase in high-level contacts at the political and official levels and is also illustrated by the successful outcome of the second meeting of the Pakistan-India Joint Commission, which was held in New Delhi last July.
Pakistan has also proposed to India the conclusion of a bilateral agreement to outlaw aggression and the use of force. This would help to remove mistrust and would contribute to the strengthening of mutual confidence. In this spirit, we seek a just and honorable settlement of the Jammu and Kashmir question, we are also ready to undertake joint commitments and reach agreements with India, on the basis of the principles of sovereignty and reciprocity, for enhancing mutual security, for preventing a return to confrontation and for keeping our area free of nuclear weapons.
As repeatedly affirmed by President Mohammad Zia-ul-Haq, Pakistan is committed, and shall remain committed, not to develop nuclear weapons or allow their deployment on its soil. This solemn commitment is rooted in our conviction that disarmament is a moral imperative in this nuclear age.
Sharing this universal concern of our age, Pakistan has joined other non-nuclear-weapon States in demanding the complete prohibition of nuclear weapons and urging the nuclear-weapon States, particularly the Soviet Union and the United States, to make progress towards nuclear disarmament and the prevention of a nuclear war. We are therefore heartened by the resumption, after a long hiatus, of the Geneva talks between the two super-Powers.
The United Nations has an indispensable role to play in the promotion of the objective of disarmament and in raising the collective awareness of the grave danger posed by the existence of nuclear arms and the spiraling arms race, which is now reaching out to outer space.
Pakistan is also convinced of the validity of regional and interim measures against the spread of nuclear weapons, particularly their vertical proliferation. Accordingly, Pakistan has offered specific proposals within the framework of the United Nations for negative security guarantees for non-nuclear weapon States and the establishment of a nuclear-weapon-free zone in South Asia. Our initiative for a joint declaration for the non-acquisition of nuclear weapons by the regional States is motivated by our desire to explore ways to keep our area free of nuclear weapons.
At the bilateral level, we have made the following offer to India: simultaneous signature of the Treaty on the Non-Proliferation of Nuclear Weapons? simultaneous acceptance of full-scope safeguards? bilateral inspection of each other's nuclear facilities; and a binding declaration by all South-Asian States renouncing the acquisition or manufacture of nuclear weapons.
On this question we ace also open to any other suggestions our Indian neighbors may wish to make.
Thus, at the bilateral, as well as at the regional and global levels, Pakistan has taken positive steps and has made a constructive endeavor to curb the menace of nuclear arms.
He believe in a comprehensive approach in matters relating to disarmament and find merit in all efforts, whether they are global, regional or bilateral, or long-term in character. He are also convinced of an inherent correlation between disarmament and the global security environment, which is borne out by the experience that the goals of disarmament cannot be achieved in an international political situation of tension and conflict.
A grave consequence of the arms race is the colossal drain on global resources which could be utilized for improving the quality of life for which unprecedented opportunities are provided by the contemporary technological revolution. According to estimates, nearly $1,000 billion worth of resources are spent every year for the manufacture of means of death and destruction and to fuel the arms race. This is an intolerable situation which must be rectified, and the resources thus released must be diverted to combat deprivation and hunger.
For the past several years representatives from developing countries have stood at this podium and have spoken of the deep crisis in the international economic system. This year we have heard eloquent statements from several Heads of State who have given a vivid account of how the economic crisis and the structural imbalances in the world economic system have affected the well-being of their people and the socio-political structures in their countries. The food crisis in Africa and the grave problem of indebtedness of the third world clearly underscore the need for urgent and concerted action on the economic issues that are faced by the international community.
Regrettably, appeals for co-operation have been to no avail, as major industrialized countries continue to look towards short-term and narrow economic interests rather than agreeing to join hands in a global effort to improve the external environment. The process of recovery of their economies which, the developed nations argue, will in the long run bring succor to the economies of the developing countries and the fear that joint action may erode the special privileges enjoyed by them have impeded a global vision for a healthy and equitable world economic order.
For several years now, there has been no meaningful dialog between the industrialized countries and the developing countries to find common solutions to the complex problems of the international economic system. In the meantime, the developing countries which continue to bear the major burden of adjustments and the grave consequences of external indebtedness are being pushed dangerously close to the brink of social and political upheaval. The means available to finance the development of their economies are choked off by higher interest rates, tougher payment terms and other conditions imposed by commercial banks, harsh terms demanded by the'International Monetary Fund (IMF), the rising tide of protectionism and the deteriorating terms of trade. In such an inhospitable environment, failure of domestic policies of the developing countries is unjustly cited as a major cause for their inability to pay the external debt and at the same time meet the basic requirements of their own people.
It is self-evident that both the external environment and domestic policies exercise a powerful impact on the process of economic development. Policies pursued by the developing countries in the domestic field aimed at rapid economic development cannot succeed in the face of adverse international economic conditions. Admittedly, these policies need to be improved; but the fact remains that, in the face of imbalances in the international economic system, no adjustments in domestic policies can produce more than marginal results.
It is unfortunate that a proposal to launch global negotiations has been languishing for over five years. We sincerely hope that the fortieth anniversary celebrations of the United Nations will recapture the spirit of co-operation which led to its creation and pave the way to a genuine dialog among all nations. Perhaps we could begin by agreeing on a global agenda for a North-South dialog to be continued in the appropriate specialized forums. This session should also try and indicate the priorities that are required for urgent and long-term action.
Pakistan believes that urgent measures must be taken to enable the developing countries to derive legitimate benefits from the current economic recovery. For this purpose, the flow of resources to the developing countries roust be increased speedily and significantly so as to create mutually reinforcing economic expansion in all States. Such immediate measures should include increased official development assistance,, expansion of IMF quotas, new issues of special drawing rights, a roll-back' of trade protectionism and a durable and equitable solution of the debt problem. Simultaneously, efforts must be initiated to introduce the structural changes required to achieve rationality and equity in international economic relations, particularly in the international monetary and trade systems, as also in technological and industrial co-operation.
The extraordinary debt burden of the developing countries must be viewed not only as a threat to the international banking system but also as an impediment to higher growth rates in the developing countries and a constraint on the scope and durability of the current economic recovery. Efforts must be made to find a long-term and equitable solution for the commercial debt of the middle-income countries and the official debt of the low-income countries.
As the United Nations marks its fortieth anniversary the human condition has declined to new depths of insecurity, suffering and deprivation. Our generation is confronted with the awesome threats of annihilation, hunger, poverty, cancerous wars and conflicts whose menace seems interminable.
We must however be careful not to attribute the emergence of this scenario of despair to the advent of the United Nations on the world scene. For the Organization has also seen the expansion and flowering of technology and skill, the exploration of space, the eradication of disease, and the increasing use of international co-operation and mutual assistance in international conduct; in short, a better organized world order which has spurred human ingenuity and intelligence to fresh heights of achievement. The paradox of the failures and achievements of our generation is, in fact, the human predicament which can be remedied only by strengthening an all-encompassing international organization like the United Nations.
As we meet here this year, let us rededicate ourselves to the cause of global peace and human progress. Let us again pledge, notwithstanding lapses in the past, to renounce aggression and recourse to war. Let us all devote ourselves to the principles and purposes of the United Nations Charter which offer the only beacon light in an anguished and bewildered world.
